Citation Nr: 1434487	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cervical spine spondylosis.

2.  Entitlement to service connection for headaches, claimed as secondary to service-connected scar, shrapnel wound, back of neck.  

REPRESENTATION

Appellant represented by:	Dennis Peterson, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This case was previously before the Board in June 2009, November 2009, May 2011, and November 2013.  

In June 2009, the Board remanded this case to comply with the Veteran's outstanding hearing request.  He subsequently provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

In November 2009, the Board, in pertinent part, denied the Veteran's claim for service connection for a neck disability.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  By a November 2010 Order, the Court, pursuant to joint motion for partial remand (JMR), vacated that portion of the November 2009 Board decision that denied the Veteran's claim for service connection for a neck disability, and remanded that claim to the Board for compliance with the instructions of the JMR. 

In May 2011, the Board promulgated a decision which again denied service connection for cervical spine spondylosis.  The Veteran appealed that decision to the Court.  By a July 2012 Memorandum Decision, the Court set aside the Board's May 2011 decision, and remanded the case for readjudication.  The Court also declared the Board should have included for consideration the issue of whether the Veteran's claimed headaches were secondary to service-connected scar, shrapnel wound, back of neck.  Accordingly, the Board has added this to the issues on appeal.  Judgment was issued by the Court in August 2012, and Mandate in October 2012.

In November 2013, the Board remanded this case for further development, to include a new VA examination.  Such an examination was accomplished in February 2014, and for the reasons detailed below the Board finds it is adequate for resolution of this case.  All other development directed by the prior remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current cervical spine spondylosis was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently experiences recurrent headaches that were incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.


CONCLUSION OF LAW

1.  The criteria for a grant of service connection for cervical spine spondylosis are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for a grant of service connection for headaches are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2008, which is clearly prior to the April 2008 rating decision that initially adjudicated the neck claim.  He was also sent additional notification via letters dated in September 2008 and December 2013, followed by readjudication of the appeal by a March 2014 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the September 2009 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates the etiology of his current cervical spine spondylosis and/or headaches to his active service or as secondary to a service-connected disability.

With respect to the aforementioned September 2009 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2009 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The record further reflects the Veteran was accorded VA medical examinations regarding this case in March 2008, October 2009, and February 2014.  However, the July 2012 Memorandum Decision concluded that the March 2008 and October 2009 examinations were inadequate for rating purposes, and stated that on remand the Board may not consider these examination reports.  In pertinent part, the Court noted that the VA examiner appeared to ignore the Veteran's statements and other supporting lay evidence, and focused on the lack of documentation in the service treatment records.  However, the more recent February 2014 VA examination report reflects that examiner noted and took into account the lay evidence and noted pertinent findings in the examination report itself.  Moreover, the Board notes that VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As the February 2014 VA examiner's opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of this examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that the February 2014 VA examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case the Veteran essentially contends that he developed a chronic neck/cervical spine disability and headaches due to in-service injuries, to include a shrapnel injury while engaged in combat.  He also reported being injured from hard landings in a helicopter and carrying heavy backpacks while serving as a rifleman during service in Vietnam.  The Veteran further testified that he believes he injured his neck when his radio hit his neck when he had to "hit the ground" during a firefight, and that his wife massaged his neck region from the time he was separated from service to alleviate pain in this area.  His wife submitted a statement dated in September 2009 indicating that she remembers massaging the Veteran's neck to alleviate his pain.  The Veteran's daughter submitted a statement dated in September 2009 indicating that she remembered her mother having to massage the Veteran's neck.  

The Board observes that the record confirms the Veteran engaged in combat while on active duty, as exemplified in part by the fact he is in receipt of a Purple Heart.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Federal Circuit has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also observes that while no such injury is actually documented in the Veteran's service treatment records, VA has already acknowledged that he sustained a neck injury while on active duty.  For example, he is already service-connected for a shrapnel wound scar of the back of the neck.  However, the issue is to what extent he has residuals of this and any other in-service injuries, particularly as there is no competent medical evidence of the current cervical spine disability and/or headaches until years after his separation from service.  In pertinent part, he was not found to have a neck disability or recurrent headaches on his September 1972 release from active duty examination, nor did he indicate any such impairment on the concurrent Report of Medical History.  Moreover, while a February 1973 VA medical examination showed the Veteran describing a fragment wound of the upper right humerus that included a scar with occasional drainage, no neck disability or headaches were noted or found on this examination.

As the claimed disabilities were first diagnosed years after service, then service connection is clearly not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can serve as probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also observes that the Veteran has had other claims for VA benefits over the years, to include in 1972, 1979, 2005, and 2007, but did file his neck claim until January 2008.  As the Veteran demonstrated he was familiar with the procedures for obtaining VA benefits for injuries sustained in service, it would appear logical that if he did have recurrent neck/cervical spine problems and/or headaches from the time of his active service he would have filed a claim for such at an earlier period.  Therefore, it calls into question the Veteran's reliability as a historian of these disabilities.

The Board reiterates that the Veteran's wife and daughter did submit supporting lay statements in this case.  Also submitted was a medical extract that listed trauma as a possible cause of osteoarthritis of the spine and a September 2009 statement from a private chiropractor linking the Veteran's headaches to the in-service shrapnel injury and finding that the in-service injury included involvement of the suboccipital muscle region.  

The Board notes, however, that it is not clear from the statements from the Veteran's wife and daughter when these reported neck problems began.  More importantly, it is not clear to what extent, if any, they are describing problems in addition to what would be due to his service-connected shrapnel scar of the neck as it is rated 10 percent disabling on the basis of painful scarring.  With respect to the private chiropractor's statement, the Board observes it did not address the lack of any findings of a neck disability or headaches until years after service to include on the September 1972 release from active duty examination and the February 1973 VA medical examination.

The Board further observes that the February 2014 VA examiner opined that it is less likely as not the Veteran's current cervical spine spondylosis and/or headaches were incurred in or otherwise the result of his active service and it is less likely as not they were caused or aggravated by the service-connected shrapnel wound scar of the neck.  In support of this opinion, the examiner noted pertinent findings in the record, to include the lack of medical treatment for the claimed disabilities.  The examiner also noted the Veteran's and other lay statements in support of his claims.  However, the examiner noted that there were inconsistencies to include the fact he initially filed a claim for headaches secondary to depression; and that medical documentation from a Dr. Hill noted the Veteran asserted his headaches were from tension and had only been present for "several months."  The examiner also noted, in part, that there were no radiographic findings of retained shrapnel to account for the persistent pain or discomfort; as well as medical literature regarding the nature and causes of cervical spine conditions.  Based upon the foregoing, the examiner opined the Veteran's neck condition was more likely due to the normal aging process as described in medical literature, and that his headache is more likely secondary to his neck condition as described in the medical literature.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, it was already noted that the February 2014 VA examiner is presumed qualified to render a competent medical opinion; that he was familiar with the Veteran's medical history from the physical examination itself and review of the VA claims folder; and that the examiner took into account the supporting lay evidence, to include the Veteran's own statements and hearing testimony.  The examiner's opinions were not expressed in speculative or equivocal language.  Moreover, the examiner supported the opinions with a stated rationale that accurately referred to pertinent evidence of record and medical literature.  The Board also reiterates that no competent medical evidence is of record which explicitly refutes the February 2014 VA examiner's opinion, and that the Veteran has not otherwise demonstrated any prejudice therein.  Consequently, the Board concludes that this opinion is adequate, persuasive, and entitled to significant probative value in the adjudication of the present appeal.

In view of the foregoing, the Board finds that preponderance of the competent medical and other evidence of record is against a finding the Veteran's current cervical spine spondylosis and/or recurrent headaches were incurred in or otherwise the result of his active service, or as secondary to his service-connected neck scar.  Although he has other service-connected disabilities in addition to this scar, the Veteran has not contended nor does the evidence otherwise indicate his cervical spine or headaches are secondary to any of these other service-connected disabilities.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Service connection for cervical spine spondylosis is denied, to include as secondary to a service-connected disability.

Service connection for headaches is denied, to include as secondary to a service-connected disability.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


